Title: To Alexander Hamilton from Staats Morris, 2 November 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry 2d November 99
          
          I have repeatedly called on the Contractor to furnish a supply of fuel to this Garrison for the ensuing winter agreeably to a letter  received from Majr Hoops by your order dated 29 of Augt., but for the want of money it has not been in his power.
          It is but candid, and I owe it to the   Officers and troops under my Command to mention to you Sir, that the allowance by the scale annexed to Majr Hoops’s letter will be found in our exposed situation, to be far short of the quantity necessary to their comfort
          I have however, had the chimnies contracted so  as to lessen the consumption as much as possible
          With the highest respect I have the honor to be Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg
          
          Majr. Genl. Hamilton
          New York
        